MEMORANDUM **
Maria Elena Gallegos Rios, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ adopting and affirming, with additions, an immigration judge’s decision denying her application for cancellation of removal. She contends that the immigration judge denied her due process by improperly disregarding uncontested evidence of the hardship that her United States citizen child would suffer if she were removed to Mexico. We deny the petition for review.
Respondent contends that we lack jurisdiction over the petition for review because, pursuant to 8 U.S.C. § 1252(a)(2)(B)®, we lack jurisdiction to review the Board’s discretionary determination that Gallegos Rios did not demonstrate sufficient hardship under 8 U.S.C. *664§ 1229b(b)(l)(D). We do not have jurisdiction to review this discretionary determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We do, however, have jurisdiction to review colorable due process claims. See id.
Gallegos Rios contends that the immigration judge denied her due process by-giving insufficient weight to hardship evidence, including a psychological report. As the Board concluded, the record shows that the immigration judge considered all of the evidence and appropriately determined that the hardship standard had not been met. A difference of opinion as to the weight a piece of evidence should be given is not a colorable due process claim. We therefore dismiss the petition for review for lack of jurisdiction. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.